238 Ga. 722 (1977)
235 S.E.2d 476
ADAMS et al.
v.
GWINNETT COMMERCIAL BANK.
31885.
Supreme Court of Georgia.
Argued March 14, 1977.
Decided April 6, 1977.
Rehearing Denied May 11, 1977.
Webb, Fowler & Tanner, William G. Tanner, William W. Cowan, for appellants.
G. Hughel Harrison, Thomas J. Anderson, for appellee.
JORDAN, Justice.
This case involves proceedings brought for the confirmation of a sale of realty under the powers contained in a deed to secure debt. Code Ann. § 67-1503 (Ga. L. 1935, p. 381) requires such confirmation before a deficiency judgment may be obtained against a debtor.
The Court of Appeals affirmed the judgment of the trial court which found that the creditor had not proved by a preponderance of the evidence that it sold the property for its fair market value; but that it had acted in good faith by having the property appraised before the sale; and concluded that while confirmation should be denied, a resale was authorized. Adams v. Gwinnett Commercial Bank, 140 Ga. App. 233 (230 SE2d 324) (1976). The Court *723 of Appeals equated the authority of the trial judge in Code Ann. § 67-1505 to order a resale of the property "for good cause shown" with the right to exercise a legal discretion. We granted certiorari.
After further consideration of the case we find that the Court of Appeals correctly decided the questions made.
Judgment affirmed. Nichols, C. J., Undercofler, P. J., Ingram and Hill, JJ., concur. Hall, J., concurs in the judgment only. Bowles, J., not participating.